DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9768258 (Prechtl et al) in view of US 20190221648 (Liu et al).
Concerning claim 1, Prechtl discloses an epitaxial structure, comprising: 
a substrate (21); 
a buffer layer (AlN further layer) formed on the substrate (col. 5 lines 32-40);
a back diffusion barrier layer formed on the buffer layer (22), wherein a chemical composition of the back diffusion barrier layer is AlxInyGax-yN, and 0<x<1 and 0<y <1 (Col. 5 lines 15-30 and Col. 3 lines 35-47), a lattice constant of the back diffusion barrier layer is between 2.9 A and 3.5 A (inherent property of the diffusion barrier materials used), the back diffusion barrier layer further comprises a carbon, and a carbon concentration 
a channel layer (23) formed on the back diffusion barrier layer; and 
a barrier layer (24) formed on the channel layer.
Prechtl does not discloses that the back diffusion barrier layer is composed of a plurality of regions in a thickness direction, an aluminum (Al) content and an indium (In) content of the back diffusion barrier layer are changed stepwise or gradually changed stepwise along the thickness direction.
However, Liu discloses a buffer layer structure in which a graded buffer layer or a superlattice structure (as disclosed in Prechtl) are formed and that the Al and In concentrations are varied stepwise in the growth direction (Fig. 2 and [0025]-[0026]). Liu discloses that these structures are known to be suitable to act as a buffer layer in a nitride semiconductor device. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the graded buffer layer of Liu in the invention of Prechtl because its known suitability as a buffer layer in a nitride semiconductor device.
Considering claim 7, Prechtl discloses An epitaxial structure, comprising:
a substrate (21);
a buffer layer (AlN further layer) formed on the substrate (col. 5 lines 32-40),

a chemical composition of the aluminum indium gallium nitride films is AlxInyGax.yN, and 0<x<1 and 0<y<1 (Col. 5 lines 15-30 and Col. 3 lines 35-47), a lattice constant of the back diffusion barrier layer is between 2.9 A and 3.5 A (inherent property of the diffusion barrier materials used), a carbon, and a carbon concentration is changed stepwise or gradually changed stepwise along the thickness direction (Col. 3 lines 60-67);
a channel layer (23) formed on the back diffusion barrier layer; and
a barrier layer (24) formed on the channel layer.
Prechtl does not disclose an aluminum content and an indium content of the plurality of aluminum indium gallium nitride films are changed stepwise or gradually changed stepwise along the thickness direction, or that the back diffusion barrier layer explicitly comprises alternately stacking a plurality of gallium nitride films and a plurality of aluminum indium gallium nitride films in a thickness direction. Prechtl does however disclose several different materials that are known to be suitable as the alternating layers of the superlattice structure (Col. 5 lines 10-30). 
Additionally, Liu discloses a buffer layer structure in which a graded buffer layer or a superlattice structure (as disclosed in Prechtl) are formed and that the Al and In concentrations are varied stepwise in the growth direction (Fig. 2 and [0025]-[0026]). Liu discloses that these structures are known to be suitable to act as a buffer layer in a nitride semiconductor device. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, Liu in the invention of Prechtl with the suitable material layers as disclosed by because of its known suitability as a buffer layer in a nitride semiconductor device.
As to claims 2-5, and 8-15, Prechtl in view of Liu disclose several different concentration gradient used in order to form a back barrier layer (Prechtl Col. 3 lines 60-67, Col. 5 lines 10-30 and Liu Figs. 2-12, note that the Al concentration has different profiles in each of the embodiments).
Prechtl in view of Liu does not disclose wherein in the back diffusion barrier layer, the aluminum content is increased stepwise along the thickness direction, the indium content is increased stepwise along the thickness direction, a step slope of the aluminum content is 0.1%/step to 50%/step, and a step slope of the indium content 1s 0.1%/step to 20%/step,
an energy gap of the back diffusion barrier layer is increased stepwise from 3.4+1 eV to 5.03+1 eV along the thickness direction,
the carbon concentration of the back diffusion barrier layer is increased stepwise along the thickness direction, a starting value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3, and an end value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3,
a starting value of the aluminum content is 0% to 50%, an end value of the aluminum content is 50% to 100%, a starting value of the indium content is 0% to 50%, and an end value of the indium content is 5% to 50%,
wherein in the back diffusion barrier layer, the aluminum content is reduced stepwise along the thickness direction, the indium content is reduced stepwise along the thickness 
an energy gap of the back diffusion barrier layer is reduced stepwise from 5.0341 eV to 3.4+1 eV along the thickness direction, the carbon concentration of the back diffusion barrier layer is reduced stepwise along the thickness direction, a starting value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3, and an end value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3, a starting value of the aluminum content is 50% to 100%, an end value of the aluminum content is 0% to 50%, a starting value of the indium content is 5% to 50%, and an end value of the indium content is 0% to 50%,
 wherein the aluminum content in the back diffusion barrier layer is gradually increased stepwise along the thickness direction, the indium content is gradually increased stepwise along the thickness direction, a step slope of the aluminum content is 0.1%/step to 50%/step, a step slope of the indium content is 0.1%/step to 20%/step, a gradient slope of the aluminum content is 1%/nm to 50%/nm, and a gradient slope of the indium content is 1%/nm to 10%/nm, 
an energy gap of the back diffusion barrier layer is gradually increased stepwise from 3.4+1 eV to 5.03+1 eV along the thickness direction,
the carbon concentration of the back diffusion barrier layer is gradually increased stepwise along the thickness direction, a starting value of the carbon concentration is 1E16 cm? to 1E18 cm”, and an end value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3,
a starting value of the aluminum content is 0% to 50%, an end value of the aluminum content is 50% to 100%, a starting value of the indium content is 0% to 50%, and an end value of the indium content is 5% to 50%,

an energy gap of the back diffusion barrier layer is gradually reduced stepwise from 5.03+1 eV to 3.4+1 eV along the thickness direction,
the carbon concentration of the back diffusion barrier layer is gradually reduced stepwise along the thickness direction, a starting value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3, and an end value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3,
a starting value of the aluminum content is 50% to 100%, an end value of the aluminum content is 0% to 50%, a starting value of the indium content is 5% to 50%, and an end value of the indium content is 0% to 50%,
wherein in the plurality of aluminum indium gallium nitride films, the aluminum content is increased stepwise along the thickness direction, the indium content is increased stepwise along the thickness direction, a step slope of the aluminum content is 0.1%/step to 50%0/step, and a step slope of the indium content is 0.1%/step to 20°%%0/step,
an energy gap of the plurality of aluminum indium gallium nitride films is increased stepwise from 3.4+1 eV to 5.03+1 eV along the thickness direction,
the carbon concentration of the back diffusion barrier layer is increased stepwise along the thickness direction, a starting value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3, and an end value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3,

wherein in the plurality of aluminum indium gallium nitride films, the aluminum content is reduced stepwise along the thickness direction, the indium content is reduced stepwise along the thickness direction, a step slope of the aluminum content is -0.1%/step to -50°%0/step, and a step slope of the indium content is -0.1%/step to -20°%%0/step,
an energy gap of the plurality of aluminum indium gallium nitride films is reduced stepwise from 5.03+1 eV to 3.441 eV along the thickness direction,
the carbon concentration of the back diffusion barrier layer is reduced stepwise along the thickness direction, a starting value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3, and an end value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3,
in the plurality of aluminum indium gallium nitride films, a starting value of the aluminum content is 50% to 100%, an end value of the aluminum content is 0% to 50%, a starting value of the indium content is 5% to 50%, and an end value of the indium content is 0% to 50%,
wherein the aluminum content and the indium content of each layer in the plurality of aluminum indium gallium nitride films are both composed of a three-stage change, and the three-stage change comprises: a first gradient region gradually changed from 0 to a maximum value, a fixed region fixed at 5 the maximum value, and a second gradient region gradually changed from the maximum value to 0, wherein a value of the fixed region is increased stepwise along the thickness direction, a step slope of the aluminum content is 0.1%/step to 50%%/step, 

wherein an energy gap of each layer in the plurality of aluminum indium gallium nitride films is composed of a three-stage change, and the three-stage change comprises: a first gradient region gradually changed from a minimum value to a maximum value, a fixed region fixed at the maximum value, and a second gradient region gradually changed from the maximum value to the minimum value, the minimum value of the energy gap in the plurality of aluminum indium gallium nitride films is the same, and a value of the fixed region is increased stepwise from 3.4+1 eV to 5.03+1 eV along the thickness direction,
wherein the carbon concentration of the back diffusion barrier layer is gradually increased stepwise along the thickness direction, a starting value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3, and an end value of the carbon concentration is 1E17 cm-3 to 1E19 cm-3,
wherein the aluminum content and the indium content of each layer in the plurality of aluminum indium gallium nitride films are both composed of a three-stage change, and the three-stage change comprises: a first gradient region gradually changed from 0 to a maximum value, a fixed region fixed at the maximum value, and a second gradient region gradually changed from 
in the plurality of aluminum indium gallium nitride films, a starting value of the aluminum content is 50% to 100%, an end value of the aluminum content is 0% to 50%, a starting value of the indium content is 5% to 50%, and an end value of the indium content is 0% to 50%, 
wherein an energy gap of each layer in the plurality of aluminum indium gallium nitride films is composed of a three-stage change, and the three-stage change comprises: a first gradient region gradually changed from a minimum value to a maximum value, a fixed region fixed at the maximum value, and a second gradient region gradually changed from the maximum value to the minimum value, the minimum value of the energy gap in the plurality of aluminum indium gallium nitride films is the same, and a value of the fixed region is reduced stepwise from 5.0341 eV to 3.4+1 eV along the thickness direction,
wherein the carbon concentration of the back diffusion barrier layer is gradually reduced stepwise along the thickness direction, a starting value of the carbon concentration is 1E17 cm™ to 1E19 cm®, and an end value of the carbon concentration is 1E16 cm-3 to 1E18 cm-3.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A. 
Therefore absent evidence that the claimed ranges are critical, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at optimal concentrations within the back buffer layer based on design choice.
Pertaining to claims 6 and 16 (with these claims being similar in scope), Prechtl in view of Liu discloses wherein a thickness of the back diffusion barrier layer is between 1 nm and 200 nm and a number of layers thereof is 2 to 30 (Prechtl  Col. 5 lines 10-30).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190237550 discloses InAlGaN layers with varying concentrations and the effects of the concentrations on the lattice constant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	09/29/21